Case 5:19-cv-01449-SB-SHK Document 27 Filed 04/15/21 Page 1 of 1 Page ID #:1737




  1
  2
  3
  4                                        JS-6
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    DERRICK JAMES BUTLER,                       Case No. 5:19-cv-01449-SB (SHK)

 13                              Petitioner,
                                                   JUDGMENT
 14                       v.

 15    RAYMOND MADDEN, Warden,
 16                              Respondent.
 17
 18         Pursuant to the Order Accepting Findings and Recommendation of United
 19   States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
 21
 22
 23
      Dated: April 15, 2021
 24
                                               HON. STANLEY BLUMENFELD, JR.
 25                                            United States District Judge
 26
 27
 28
